Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2018/0234983 to Matsumoto in view of U.S. Patent Pub. 2008/0298275 to De Sousa and U.S. Patent Pub. 2015/0341939 to Sharma.

Regarding claims 1 and 13, Matsumoto teaches a wireless communication apparatus (eNB 200 in Fig. 6) comprising:
processing circuitry 
(see controller 230 and connected receiver 220 in Fig. 6) configured to observe interference radio waves (see Fig. 8 as described in section [0095]); and 
(see controller 230 connected to transmitter 210 in Fig. 6) configured to transmit a broadcast signal including interference information indicative of status of the interference radio waves (see Fig. 8 which shows the transmitter broadcasting the interference information as described in sections [0095] to [0100]), wherein 
the wireless communication apparatus functions as a wireless base station of a plurality of wireless base stations included in a wireless communication system (see eNB 200 in Fig. 6 which is one of a plurality of wireless base stations, as recited); and  
and control a strength of transmitting the broadcast signal on a basis of the status of the interference radio waves (see for example section [0145] of Matsumoto, which teaches “The physical coverage can be extended or narrowed by increasing or decreasing transmission power of the eNB 200. For example, the eNB 200 receiving strong interference narrows its own coverage.”  Therefore, as this narrowing does not explicitly “lower the power of the broadcast channel”, De Sousa is added. 
In an analogous art, De Sousa teaches a wireless system where each base station measures interfering signals from other base stations and adjusts it’s broadcast signal accordingly.  See for example, sections [0070] and [0073], which teach that the size of the cell is determined by the base station pilot signal power and handovers between base station cells is also based on interference, thereby some base station pilots are increased and some decreased (as recited) in order to avoid interference (referred to as “pilot pollution” in section [0076]).  
See also paragraph 3 in section [0089] of De Sousa, which teaches that the pilot signal strengths of each neighbor base station are sensed by a base station and broadcasted to other neighbor base station and based on this information pilot signals are reduced to avoid pilot interference. 

Therefore, as Matsumoto and De Sousa teach detecting interference and reducing power (and/or narrowing coverage) due to received base station signal strengths and interference signals, and as De Sousa teaches controlling the strength of the base station pilot signal (based on detected interference), it would have been obvious to modify Matsumoto with the base station signal strength control of De Sousa, as section [0073] teaches the advantages of doing this to avoid interference and congestion, etc.  

Regarding the amendments to claims 1 and 13, which now recite:
“wherein the transmitted interference information includes, for each subchannel of the wireless base station, a channel ID and, for each interference type on each subchannel of the wireless base station, an interference type and an interference strength,” Sharma is added.
In an analogous art, Sharma teaches a base station which measures neighboring interfering sources. See section [0146] which teaches “The interference information is stored in the RRM database 314, associated with the corresponding AP identifier (ID), radio ID and channel ID, and later used for estimating the change in performance. Upon the AP timer 316 expiring, the channel performance module 320 queries the database based on the AP ID, radio ID and channel ID to retrieve the spectral interference information. The channel performance module 320 adjusts the channel's PM by a weight percentage based on the detected intensity of every type of interference and the number of channels/sub-channels that are affected.”

Therefore, as Matsumoto/De Sousa teach detecting interference and broadcasting the interference information, and as Sharma teaches each access point measuring for each sub-channel the channel ID and types of interference (and sending this information to a central controller), it would have been obvious to modify the broadcasted interference information of Matsumoto to be the types as recited and found in Sharma, as section [0146] teaches the conventionality of these types of information, so that interference on specific channels may be avoided, as is desired.  

Regarding claim 2, which recites “wherein the interference information includes a strength of the interference radio waves”, see sections [0082] to [0084], which teach that the measured interference signals of Matsumoto are reported using RSSI (received signal strength indicator), as recited.  

Regarding claim 10, which recites “wherein the processing circuitry is configured to control the strength of transmitting the broadcast signal on a basis of the status of the interference radio waves at those of the wireless base stations that are nearby”, as the detected interfering signals in Matsumoto and Sharma are “nearby”, these references teach this feature, as recited.

Regarding claim 11, which recites “wherein the processing circuitry is configured to receive the broadcast signal from the other wireless base stations”, see Fig. 9 of Matsumoto, which shows one base station (eNB 200-1) receiving broadcasted interference information from another eNB 200-2, as recited.  
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, De Sousa and Sharma as applied to claim 1, and further in view of U.S. Patent Pub. 2013/0201848 to Kazmi.  

Regarding claim 3, which recites “wherein the interference information includes a distribution of the strength of the interference radio waves”, as Matsumoto does not explicitly teach a distribution of the strength of the interfering signal, Kazmi is added. 
In an analogous art, Kazmi teaches a wireless system, which transmits interference information.  See for example, dependent claim 39 of Kazmi, which teaches “wherein the interference information comprises at least one of a number of interfering radio nodes or interfering cells, time-frequency resources associated with interfering transmissions, received signal strength of at least one interferer, a type of interfering signals or channels”.  Therefore, each of the received data which indicates the amount of interference strength for each type of signal forms (or may be interpreted as) a “distribution” of the strength for each interfering wave, as recited. 
Therefore, as both Matsumoto and Kazmi teach providing interference information and as Kazmi explicitly teaches the distribution of power/strength for each type of interfering signal, it would have been obvious to modify Matsumoto with the distribution information of Kazmi, as Kazmi teaches that if the type and amount of interference on the channel is known, it may be avoided, as is desired.  
Regarding claim 4, which recites “wherein the interference information includes a type of the interference radio waves”, see the type of signal in dependent claim 39 of Kazmi, as recited. 
Regarding claim 5, which recites “wherein the interference information includes the strength of each of the types of the interference radio waves”, as described above in the rejection of claims 3-4, see the strength in dependent claim 39 of Kazmi, as recited.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, Sharma and De Sousa as applied to claim 1, and further in view of Kazmi or U.S. Patent Pub.  2011/0170437 to Zhou. 

Regarding claim 6, which recites “wherein the interference information indicates status of the interference radio waves on each of sub-channels”, although Matsumoto teaches in section [0044] of OFDM, which includes multi-carriers or sub-channels, Kazmi or Zhou are added.
As described above, Kazmi teaches that the amount of interference on each type of channel is reported and dependent claim 39 mentions “time-frequency resources associated with interfering transmissions”, where “time/frequency resources” are sub-channels.  Also in an analogous art, Zhou teaches a wireless system where each base station measures interfering signals on each sub-channel (see the Abstract and claim 1). 
Therefore, as Matsumoto and Kazmi/Zhou teach providing interference information and as Kazmi/Zhou explicitly teach the interference on sub-channels, it would have been obvious to modify Matsumoto with the interference information of sub-channels (in Kazmi/Zhou), as Matsumoto implicitly teaches sub-channels, and OFDM is a common type of communication with which interference needs to be mitigated. 
Regarding claim 7, which recites “wherein the processing circuitry is further configured to control the sub-channel for use on a basis of the status of the interference radio waves on each sub-channel”, as described above, Kazmi/Zhou adjust the communication channels based on the interference of each of the sub-channels. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, De Sousa and Sharma as applied to claim 1, and further in view of U.S. Patent Pub. 2017/0086211 to Sahin. 

Regarding claim 12, which recites “wherein the broadcast signal includes a beacon frame based on IEEE 802.11 standard”, as the beacon frame shown in Fig. 3 of Matsumoto is not an 802.11 frame, Sahin is added.  
In an analogous art, Sahin teaches a wireless system, which transmits interference information.  See for example, sections [0055] to [0057], [0074] and [0117], which describe interference reports in 802.11 frames.  
Therefore, as both Matsumoto and Sahin teach the conventionality of beacons broadcasting the strength of measured interference information to other wireless nodes, and as Sahin uses the 802.11 beacon frames, it would have been obvious to one of ordinary skill to include this information in Matsumoto, as all types of protocols have interfering signal which need to be reported to avoid this interference, as is desired.

Claims 14 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumoto in view of U.S. Patent Pub. 2015/0341939 to Sharma. 

Regarding claim 14, Matsumoto teaches a wireless communication apparatus comprising (see UE 100-1 in Fig. 8):

processing circuitry configured to receive from a plurality of wireless base stations a broadcast signal including interference information indicative of status of interference radio waves, wherein 
the wireless communication apparatus functions as a wireless terminal station (see Fig. 8 UE100-1 and the processing circuitry);
select the connection destination on a basis of the interference (Matsumoto, section [0073] teaches that each UE ranks the plurality of candidate cells based on the highest signal strength.  Section [0075] then explains that problems arise from simply selecting the highest strength cell due to interference.  Section [0117] of Matsumoto teaches that all neighbor cells which exceed the handover threshold are ranked and are considered as potential targets for handovers.  Section [0123] then subsequently describes scenarios where system information blocks also send out handover parameters which relate to interference detected by the eNBs. Sections [0134] to [0135] of Matsumoto teach selecting the base station based on highest strength and interference considerations). 
Sections [0088] to [0090] also explicitly teach selecting a destination based on the received interference information. 
Regarding the amendments to claim 14, which now recite:
“wherein the transmitted interference information includes, for each subchannel of the wireless base station, a channel ID and, for each interference type on each subchannel of the wireless base station, an interference type and an interference strength,” Sharma is added.
In an analogous art, Sharma teaches a base station which measures neighboring interfering sources. See section [0146] which teaches “The interference information is stored in the RRM database 314, associated with the corresponding AP identifier (ID), radio ID and channel ID, and later used for estimating the change in performance. Upon the AP timer 316 expiring, the channel performance module 320 queries the database based on the AP ID, radio ID and channel ID to retrieve the spectral interference information. The channel performance module 320 adjusts the channel's PM by a weight percentage based on the detected intensity of every type of interference and the number of channels/sub-channels that are affected.” 
Therefore, as Matsumoto teaches detecting interference, broadcasting the interference information and selecting a destination based on the interference information, and as Sharma teaches each access point measuring for each sub-channel the channel ID and types of interference (and sending this information to a central controller), it would have been obvious to modify the broadcasted interference information of Matsumoto to be the types as recited and found in Sharma, as section [0146] teaches the conventionality of these types of information, so that interference on specific channels may be avoided within the system, as desired.  

Regarding claim 18, which recites “wherein the processing circuitry is further configured to observe interference radio waves, wherein the communication control section selects the connection destination on a basis of the status of the observed interference radio waves”, see above and sections [0134] to [0135] of Matsumoto teach selecting the base station based on the interfering strength.  

 

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection (the Sharma reference).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646